909 N.E.2d 415 (2009)
In the Matter of FAILURE TO COMPLY WITH CONTINUING LEGAL EDUCATION REQUIREMENTS and/or NONPAYMENT OF ATTORNEY REGISTRATION FEES.
No. 94S00-0905-MS-210.
Supreme Court of Indiana.
May 5, 2009.

ORDER OF SUSPENSION OF CERTAIN ATTORNEYS FOR FAILURE TO PAY ATTORNEY REGISTRATION FEES and/or FAILURE TO COMPLY WITH CONTINUING LEGAL EDUCATION REQUIREMENTS
RANDALL T. SHEPARD, Chief Justice.
The Clerk of the Court has notified this Court that certain attorneys have failed either to pay the annual registration fee required for them to be licensed to practice law in Indiana, or to file an exemption affidavit as contemplated by Indiana Admission and Discipline Rule 2. In addition, the Indiana Commission for Continuing Legal Education has notified the Court that certain attorneys have failed to comply with the continuing legal education requirements of Admission and Discipline Rule 29, Sections 3 or 10.
The Court finds that the attorneys listed on Exhibit A, which is attached to and expressly made a part of this order, have not complied with the Admission and Discipline Rules mentioned above, the basis or bases of their noncompliance being listed to the immediate right of each attorney's bar number. Accordingly, this Court finds that such attorneys should be and therefore ARE SUSPENDED from the practice of law in the State of Indiana.
Although the suspension is effective as of the date of this order for purposes of the reinstatement procedures that must be followed and/or any reinstatement fees that must be paid for reinstatement, the Court directs that the proscription against the actual practice of law will go into effect at 11:59 p.m. on Thursday, June 4, 2009. The delay from the date of this order to the suspension date is for the sole purpose of allowing time for copies of this order to be sent, received, and acted upon by the suspended attorneys. Any attorney whose name appears on Exhibit A may be reinstated by complying with the applicable reinstatement procedures and by paying any applicable penalties.
Certain attorneys may have asked the Commission for extensions of time within which to comply with the Rules governing continuing legal education requirements. If the Commission has decided that sufficient reasons exist to grant an extension, as provided in Admission and Discipline Rule 29, Section 8, then the attorney's name will not appear on the list of suspended attorneys attached to this order.
The Clerk of this Court is directed to forward a copy of this Order and the suspension list, Exhibit A, to the Executive Secretary of the Indiana Supreme Court Disciplinary Commission; to the Executive Director of the Indiana Board of Law Examiners; to the Indiana Commission For Continuing Legal Education; to the Supreme Court Administrator; to the Executive Director of State Court Administration; to the Indiana State Bar Association; to the Clerk of the U.S. District Court for the Southern District of Indiana; to the Clerk of the U.S. District Court for the Northern District of Indiana; to all Clerks of the Circuit Courts of this State who, with the aid of the Judge of the Circuit Court in which that Clerk serves, shall post this Order for examination by the *416 members of the bar; and to each of the attorneys listed on Exhibit A whose address is on the roll of attorneys.
All Justices concur.

Exhibit A
Allen County
2616-02 Fees
ERNEST MELVIN BEAL JR
1515 MAGNAVOX WAY
FORT WAYNE IN 46804
25287-01 Fees
DAWN DESIREE CUMMINGS
5217 CRANDON LANE
FORT WAYNE IN 46804
24753-02 CLE, Fees
FAZIA DEEN-BACCHUS
P.O. BOX 8183
FORT WAYNE IN 46898
21967-02 CLE
LISA MARIE DIRIG
7333 VALLEY MEADOWS DRIVE
FORT WAYNE IN 46815
25210-35 CLE
DANIELLE LYNN FLORA
2777 MAPLECREST ROAD
FORT WAYNE IN 46815
14576-02 CLE, Fees
MITCHELL WAYNE HICKS
116 WEST COLUMBIA STREET
FORT WAYNE IN 46802
14850-17 Fees
LEE ANN HINES
NAT. CITY BANK
110 W. BERRY STREET
FORT WAYNE IN 46802
20530-02 CLE
R. MARK KEATON
P.O. BOX 11208
FORT WAYNE IN 46856
8740-02 Fees
GARY DAVID LEBRATO
6424 BLUFFTON RD.
FORT WAYNE IN 46809
10289-02 CLE
MONTE JAY LIGHTNER
347 WEST BERRY STREET
SUITE 100
FORT WAYNE IN 46802
21717-02 CLE, Fees
DANIELLE RAE LOUTON
1134 ILLSLEY DRIVE
FORT WAYNE IN 46807
10392-49 CLE
ROBERT EDWARD LOVE
110 WEST BERRY STREET
SUITE 2014
FORT WAYNE IN 46802
18546-64 Fees
CHRISTINE M. MARCUCCILLI
110 WEST BERRY ST. # 2100
*417
P.O. BOX 11647
FORT WAYNE IN 46859
9306-02 CLE
JACK ALLEN MOCHAMER
STE. 710
202 W. BERRY ST.
FORT WAYNE IN 46802
9294-02 Fees
JAMES M. MORE
116 EAST BERRY STREET
SUITE 610
FORT WAYNE IN 46802
26550-02 CLE, Fees
SAMUEL EMORY RAY
214 CREEKSIDE COURT EAST
HUNTERTOWN IN 46748
18157-64 CLE
DAVID SCOTT SHERMAN
9316 TIMBER RIDGE COURT
FORT WAYNE IN 46804
953-02 Fees
RICHARD C. VER WIEBE
6617 QUAIL RIDGE LANE
FORT WAYNE IN 46804
19658-02 Fees
BRENT CRAIG VIAN
126 WEST COLUMBIA STREET
SUITE 200
FORT WAYNE IN 46802
25193-27 CLE
TRISHA KAY WALLS
828 MANNES PINES COVE
FORT WAYNE IN 46814
Bartholomew County
20574-53 CLE, Fees
SHAUN PATRICK DESMOND
1089 THICKET COURT
COLUMBUS IN 47201
Boone County
17952-49 CLE
TRACY JEAN FOLLSTAD
9538 PLEASANTVIEW LANE
ZIONSVILLE IN 46077
20324-49 Fees
KATHRYN ELIZABETH RANSBURG
7975 HUNT COUNTRY PLACE
ZIONSVILLE IN 46077
23820-49 CLE
JOHN RICHARD TROLL
4675 SOUTH 925 EAST
ZIONSVILLE IN 46077
15030-49 Fees
MARY FRANCES ZAPPIA
4950 TURKEYFOOT ROAD
ZIONSVILLE IN 46077
Clark County
26819-64 CLE
ALEXANDER CHRISTOS GATZIMOS
105 HILLSIDE CIRCLE
*418
CHARLESTOWN IN 47111
21680-10 CLE
BRADLEY BROWN JACOBS
332 SPRING STREET
JEFFERSONVILLE IN 47130
14716-10 CLE
REBECCA LEE LOCKARD
411 WATT STREET
JEFFERSONVILLE IN 47130
11443-10 Fees
LARRY O'DELL WILDER
530 EAST COURT AVENUE
JEFFERSONVILLE IN 47130
Clay County
23938-49 Fees
RAY LUTHER JARRETT
P.O. BOX 333
BRAZIL IN 47834
11853-11 Fees
GLENNA LEE SIMONS
9376 N. BRADLEY LANE
BRAZIL IN 47834
Clinton County
20234-12 CLE
JEFFREY PAUL LITTLE
253 N. JACKSON STREET
FRANKFORT IN 46041
Dearborn County
16668-45 CLE
RICHARD ALAN BUTLER
310 WEST HIGH STREET
LAWRENCEBURG IN 47025
Decatur County
2624-16 Fees
VICTOR RONALD BEARD
703 BEECHWOOD
GREENSBURG IN 47240
25343-49 CLE
ANGEL FAYE MARKS
7398 N. STATE ROAD # 3
GREENSBURG IN 47240
1099-16 Fees
KARL FREDERICK WALKER
132 E. WASHINGTON
P.O. BOX 468
GREENSBURG IN 47240
DeKalb County
909-17 CLE
JEFFREY LYNN TURNER
METAL TECHNOLOGIES, INC.
1401 S. GRANDSTAFF DR.
AUBURN IN 46706
Delaware County
23855-18 CLE
JAMES WILLIAM AVERY
7104 WEST CHEYENNE DRIVE
MUNCIE IN 47304
4483-98 CLE, Fees
LOUIS WADE DENNEY
*419
120 NORTH WALNUT STREET
MUNCIE IN 47305
Elkhart County
4819-45 Fees
MARK WILLIAM DOTY
409 WEST LEXINGTON
ELKHART IN 46516
15672-20 CLE
JOSEPH CHRISTIAN LEHMAN
221 S. MAIN
GOSHEN IN 46526
9501-20 Fees
CECELIA J. MCGREGOR
1040 NORTH MAIN STREET
GOSHEN IN 46528
10311-20 Fees
SUSAN MARGARET MILLER
300 KRIDER DR
P.O. BOX 62
MIDDLEBURY IN 46540
10274-20 CLE, Fees
PATRICK FRANCIS O'LEARY
221 N. MAIN STREET
P.O. BOX 556
GOSHEN IN 46526
Floyd County
2626-22 Fees
STEPHEN JOHNSON BEARDSLEY
227 PEARL STREET
NEW ALBANY IN 47150
3777-22 CLE, Fees
BARRY NORMAN BITZEGAIO
506 STATE STREET
P.O. BOX 1343
NEW ALBANY IN 47151
26761-22 Fees
ROBIN WINDELL FLETCHER
3105 BRAZIL LAKE PARKWAY
GEORGETOWN IN 47122
19545-22 CLE
CHARLES RICHARD RUSH
421 WEST 1ST STREET
NEW ALBANY IN 47150
Franklin County
26019-24 Fees
MICHELLE LYNN COOK
P.O. BOX 397
LAUREL IN 47024
Grant County
24512-27 Fees
TIA RENEE BREWER
7074 W. 200 S.
SWAYZEE IN 46986
20172-27 Fees
JOSHUA MICHAEL HOWELL
215 SOUTH ADAMS # 205
P.O. BOX 1124
MARION IN 46952
6183-27 Fees
*420
KIM ALAN ROGERS
P.O. BOX 925
525 SOUTH WASHINGTON ST.
MARION IN 46952
21424-27 Fees
BEAU JACK WHITE
141 SOUTH ADAMS STREET
MARION IN 46952
1641-27 Fees
STEPHEN PAUL WOLFE
139 EAST 3RD STREET
MARION IN 46952
Greene County
23567-28 CLE
ANDREW JACOB FISH
20 NORTH WASHINGTON ST.
WORTHINGTON IN 47471
Hamilton County
22201-49 CLE, Fees
JEFFREY PAUL AYRES
10763 ALLISONVILLE ROAD
FISHERS IN 46038
17798-49 CLE
KATHLEEN DAWN BACK
451 AMERICAN WAY N. DR.
#1D
CARMEL IN 46032
21538-49 CLE
AMY BETH BAKER
1794 REVERE PL.
CARMEL IN 46032
23888-49 Fees
JOHN S. BJERKE
952 ARROWWOOD DRIVE
CARMEL IN 46033
20032-29 CLE
SUSAN JANE BOBER
132 PARLIAMENT COURT
NOBLESVILLE IN 46060
22291-49 CLE
KATHRYN RYLAND BROWN
9113 MERRILL COURT
FISHERS IN 46038
15132-54 Fees
PENNY LYNN CAREY
11703 MAPLE STREET
FISHERS IN 46038
21598-49 CLE
MELODY NICHOLS DILK
11263 HEARTHSTONE DRIVE
FISHERS IN 46037
25218-49 CLE, Fees
KJELL PAUL ENGEBRETSEN
535 ALTAM AVENUE
CARMEL IN 46032
8472-49 CLE
FREDERICK LYON FARRAR
11085 QUEENS WAY CIRCLE
CARMEL IN 46032
*421
25963-49 Fees
NATHAN SCOTT FLOYD
11012 TAM O SHANTER DR.
CARMEL IN 46032
24611-49 Fees
MARSHA LYNN HACKENBERG
19343 ROMNEY DRIVE
NOBLESVILLE IN 46060
23602-49 CLE
EDWARD LEON HARRIS III
8625 EAST 116TH STREET
FISHERS IN 46038
17720-49 CLE
CRAIG LINN HITCHCOCK
10778 KNIGHT DRIVE
CARMEL IN 46032
23348-49 Fees
KENA S. HOLLINGSWORTH
9650 NORTH AUGUSTA ROAD
SUITE 532
CARMEL IN 46032
22403-49 CLE, Fees
JASON EVEVETT JACKSON
1964 RHETTSBURY STREET
CARMEL IN 46032
17522-49 CLE
LINDA AMELIA MARIE TURNER
JELKS
8405 FISHERS CENTER DR.
FISHERS IN 46038
18017-49 CLE
JOHN MICHAEL JOYCE
10791 BITTERSWEET LANE
FISHERS IN 46038
22452-45 CLE
KAISER DARCEL LOWE
12719 TOUCHDOWN DRIVE
FISHERS IN 46037
17451-49 Fees
MEREDITH JOY MANN
11160 BRIDLEWOOD TRAIL
ZIONSVILLE IN 46077
24831-49 Fees
HEATHER ANNE MCCABE
8978 BUTTERCUP COURT
NOBLESVILLE IN 46060
11278-49 Fees
SHEILA O'BRYAN MCGRATH
13925 SABEN CT
CARMEL IN 46032
25371-45 CLE
JOEL SCOTT PASKA
15466 SHELLBARK DRIVE
NOBLESVILLE IN 46062
17502-49 CLE
MARY BETH PLUMMER
10914 FLOWER MOUND PLACE
FISHERS IN 46037
*422
10903-49 CLE, Fees
WILLIAM R. RADEZ JR
12776 NORFOLK LANE
CARMEL IN 46032
26117-29 CLE, Fees
SANG JUNE RYU
358 DARTMOUTH STREET
APT. 926
CARMEL IN 46032
17827-49 Fees
RICHARD WAYNE SCHUG
5095 WOOD DUCK COURT
CARMEL IN 46033
21401-29 CLE
NANCY FISHER SLATER
301 EAST CARMEL DRIVE
BLDG. G, STE. 100
CARMEL IN 46032
11788-06 CLE
NICK ARTHUR TILLEMA
5281 ARAPAHO WAY
CARMEL IN 46033
1537-29 Fees
DAVID FREDERICK TUDOR
P.O. BOX 1775
NOBLESVILLE IN 46061
1467-07 Fees
JOHN M. ZANETIS JR
301 E. CARMEL DR.H 250
CARMEL IN 46032
Hancock County
24963-49 Fees
DOUGLAS DEAN JESCHKE
6114 CROSSFIELD TRAIL
MCCORDSVILLE IN 46055
22224-49 CLE
TERRANCE LAMONT KINNARD
5686 N. JAMESTOWN DRIVE
MCCORDSVILLE IN 46055
22262-29 Fees
AMBER DAWN SULLIVAN
11115 MANTEO COURT
FORTVILLE IN 46040
Hendricks County
24965-32 Fees
DANA LYNN JOHNSON
750 STAFFORD ROAD
PLAINFIELD IN 46168
Henry County
9584-33 Fees
WILLIAM DAVID NEAL
1923 S. 18TH ST.
P.O. BOX 682
NEW CASTLE IN 47362
Howard County
24081-34 Fees
MONTY BRANDT ARVIN
421 W. SYCAMORE STREET
KOKOMO IN 46901
*423
26666-49 Fees
AARON TAYLOR SMITH
4025 COLTER DRIVE
KOKOMO IN 46902
Johnson County
8217-49 Fees
MICHAEL GLENN HINKLE
4215 W. HUNTER RIDGE LN.
GREENWOOD IN 46143
13892-41 Fees
DANIEL CHARLES MCCARTHY
271 EAST MAIN STREET
GREENWOOD IN 46142
26720-49 CLE
POLLYANNA MOLINA
1690 DEVONSHIRE S. DR.
APT. A
GREENWOOD IN 46143
25739-64 CLE
LAWRENCE HENRY PLAWECKI
5377 WAKEFIELD DRIVE N.
GREENWOOD IN 46142
19997-49 CLE
ANDREW STEPHEN ROESENER
1904 BARBIE COURT
FRANKLIN IN 46131
27322-41 CLE
LUCAS DEVIN SAYRE
421 WEST MAIN STREET
GREENWOOD IN 46142
Knox County
27478-42 Fees
DAVID A. MORELAND
119 EAST SECOND STREET
BOX 127
BICKNELL IN 47512
Kosciusko County
21029-43 CLE
WARREN DANIEL MURPHY
718 EAST JEFFERSON ST.
GOSHEN IN 46528
16893-49 Fees
ERIC RAYMOND MARTIN WALDKOETTER
56 BELL DRIVE EAST
WARSAW IN 46582
2312-02 CLE, Fees
SALLY JO SITTLER WILSON
902 WEST CANAL STREET
#1
WINONA LAKE IN 46590
LaGrange County
3657-02 Fees
MELVIN WAYNE BREDEMEIER
5688 S. COUNTY ROAD 980 E
WOLCOTTVILLE IN 46795
17947-44 Fees
JEFFREY KYLE FETTERS
0940 E. 670S
WOLCOTTVILLE IN 46795
*424
Lake County
18311-45 CLE
CORINTH BISHOP II
3826 MAIN STREET
EAST CHICAGO IN 46312
27684-45 CLE
KARYN PRICE BOSWELL
2042 VAN BUREN
GARY IN 46407
17658-29 CLE
MICHELLE PRESTON BURCHETT
10016 POLK COURT
CROWN POINT IN 46307
6817-45 Fees
ANDREW JOHN FETSCH
33 WILDWOOD ROAD
HAMMOND IN 46323
18672-45 CLE
RAYMOND GUPTA
9013 INDIANAPOLIS BLVD.
HIGHLAND IN 46322
12695-45 Fees
RICHARD GORDON HATCHER
2210 HAYES
GARY IN 46404
21713-45 CLE
YOLANDA SHERICE HOLDEN
5830 TANEY PLACE
MERRILLVILLE IN 46410
19832-45 CLE
JAMES LANTING
845 ROYAL DUBLIN
DYER IN 46311
22690-45 CLE, Fees
MARCO ANTONIO MOLINA
8585 BROADWAY
SUITE 480
MERRILLVILLE IN 46410
22517-45 Fees
ROBIN GAIL REMLEY
900 RIDGE ROAD
SUITE T
MUNSTER IN 46321
23986-45 CLE, Fees
RICHARD JOSEPH SCHEIBENREIF
4137 AUGUSTA DRIVE
CROWN POINT IN 46307
265-45 CLE, Fees
JERRY ISRAEL SHAPIRO
9219 INDIANAPOLIS BLVD.
HIGHLAND IN 46322
25802-64 CLE
BRIAN MICHAEL SMITH
331 COCHRAN DRIVE
CROWN POINT IN 46307
11731-45 CLE
EMERSON HARMON TILLER II
11035 BROADWAY
SUITE A
*425
CROWN POINT IN 46307
19985-45 CLE
FREDERICK JOHN TOM
9350 PARKWAY DRIVE
HIGHLAND IN 46322
2224-45 Fees
PATRICK WILLIAM YOUNG
4231 BROADWAY
GARY IN 46409
LaPorte County
15372-46 Fees
DOUG ALLEN BERNACCHI
450 ST. JOHN ROAD
SUITE 109
MICHIGAN CITY IN 46360
25913-46 CLE
WALTER J. BINDER
2709 ROSLYN TRAIL
LONG BEACH IN 46360
3203-64 CLE
JAMES ALAN CHESLEK
1002 LIBERTY TRIAL
MICHIGAN CITY IN 46360
5485-71 CLE
CAROL JEAN COLBY KAESEBIER
6 ELM PLACE
LAPORTE IN 46350
18197-46 CLE
BARBARA ANN TRANSKI
902 PINE STREET
MICHIGAN CITY IN 46360
Madison County
3010-48 Fees
THOMAS PATRICK BURKE
410 WEST 9TH STREET
ANDERSON IN 46016
6980-48 Fees
JAMES ELI FREEMAN JR
1001 JACKSON
ANDERSON IN 46016
20342-48 CLE
VERONICA MIA ROBY
2331 E. MAIN ST.
ELWOOD IN 46036
122-48 Fees
BLANCHARD HORNE SHEARER
522 WEST 8TH STREET
ANDERSON IN 46016
Marion County
13754-27 Fees
MIKAL ABDUR-RAHIM
2504 EAST EPLER AVENUE
INDIANAPOLIS IN 46227
25278-49 CLE, Fees
JULIE COLLEEN ALEXANDER
9142 BUDD RUN DRIVE
INDIANAPOLIS IN 46250
2394-98 Fees
CHRIS COTTON ANDERSON
*426
915 NORTH MUESSING ST.
#101
INDIANAPOLIS IN 46229
15365-49 CLE
JACOB ATIAATANGA
P.O. BOX 2121
INDIANAPOLIS IN 46206
21996-49 CLE, Fees
RUBEN AUGER-MARCHAND
P.O. BOX 30721
INDIANAPOLIS IN 46230
22385-49 CLE
TANYA RENEE BELL
3145 NORTH MERIDIAN ST.
INDIANAPOLIS IN 46208
17017-49 Fees
DENNIS EARLE BLAND
3750 WATSON RD.
INDIANAPOLIS IN 46205
26743-49 CLE
JEROLD ALLEN BONNET
1145 EAST 105TH STREET
INDIANAPOLIS IN 46280
17887-49 Fees
BELINDA JEAN BROWN
6020 E. 9TH STREET
INDIANAPOLIS IN 46219
3689-49 Fees
NANCY LYNNE BROYLES
4106 N. WASHINGTON BLVD.
INDIANAPOLIS IN 46205
4125-49 CLE
ROBERT BRADFORD BUSH
8624 BAY POINTE CIRCLE
INDIANAPOLIS IN 46236
20061-49 CLE
PATRICK NELSON CHASTAIN
5872 BROADWAY STREET
INDIANAPOLIS IN 46220
3196-98 CLE, Fees
GERALDINE LOUISE CHAVIS
9016 ASHFORD CASTLE DRIVE
#515
INDIANAPOLIS IN 46250
22207-30 CLE, Fees
ANDREW ERIC CLARK
424 E. WABASH STREET
INDIANAPOLIS IN 46204
24055-49 CLE
JOHN DANIEL COCHRAN
410 NORTH MERIDIAN STREET
APT. 801
INDIANAPOLIS IN 46204
19982-49 Fees
RAFHAEL ABRIAN COFFEE
1567 EAST 52ND STREET
INDIANAPOLIS IN 46205
17028-49 Fees
TIMOTHY CHARLES COOK
*427
3338 SHADY MAPLE WAY
INDIANAPOLIS IN 46227
25540-64 Fees
NICHOLAS HERBERT DANDURAND
4011 NORTH PARK AVENUE
INDIANAPOLIS IN 46205
15725-49 Fees
MICHAEL BRENT DAVIS
8900 KEYSTONE CROSSING
INDIANAPOLIS IN 46240
23542-53 CLE
P. ADAM DAVIS
9000 KEYSTONE CROSSING
SUITE 660
INDIANAPOLIS IN 46240
26711-49 Fees
VARSHA VILAS DHUMALE
9292 NORTH MERIDIAN ST.
SUITE 308
INDIANAPOLIS IN 46260
21907-88 CLE
TIMOTHY ALAN DOYLE
120 EAST MARKET STREET
SUITE 811
INDIANAPOLIS IN 46204
22956-49 CLE, Fees
JASON CECIL FARMER
2700 FIRST INDIANA PLAZA
135 NORTH PENNSYLVANIA ST
INDIANAPOLIS IN 46204
14239-49 CLE
MAUREEN HELLMANN FERGUSON
720 N. HIGH SCHOOL ROAD
P.O. BOX 24517
INDIANAPOLIS IN 46224
13975-48 CLE
RONALD WILLIAM FRAZIER
612 EAST MARKET STREET
INDIANAPOLIS IN 46202
25968-49 Fees
GREGORY PIERCE GADSON
127 EAST MICHIGAN STREET
INDIANAPOLIS IN 46204
13977-49 CLE
KENNETH ALLEN GANDY
BANK ONE CENTER/TOWER
111 MONUMENT CIR. STE. 3700
INDIANAPOLIS IN 46204
24899-22 Fees
PAMELA JEAN GILKEY
2122 NORTH NEW JERSEY ST
INDIANAPOLIS IN 46202
7917-49 CLE
GEOFFREY PHILLIP GOOCH
STE 2600 111 MONUMENT CIR
P.O. BOX 44972
INDIANAPOLIS IN 46204
26045-03 CLE
GRANT FIEDLER GOSHORN
*428
2001 N. PENNSYLVANIA ST.
INDIANAPOLIS IN 46202
14834-49 CLE
DODD JOSEPH GRAY
110 WEST HAMPTON DRIVE
INDIANAPOLIS IN 46208
10211-49 CLE
MAUREEN O'BRIEN GRIFFIN
ONE AMERICAN SQUARE
SUITE 2000, BOX 82064
INDIANAPOLIS IN 46282
26396-49 Fees
VON MATTHEW HAMMOND
ONE AMERICAN SQUARE
SUITE 3100
INDIANAPOLIS IN 46282
17638-49 Fees
STEPHAN LARS HODGE
7333 HOLLIDAY DRIVE WEST
INDIANAPOLIS IN 46260
7795-49 CLE, Fees
JOHN ALAN HOUFF
575 N. PENNSYLVANIA # 309
INDIANAPOLIS IN 46204
26415-49 Fees
FELICIA LORRAINE HOWELLS
4841 COVERED BRIDGE ROAD
APT. C
INDIANAPOLIS IN 46268
15200-49 CLE, Fees
RICHARD ALAN JONES
7310 HIGHBURRY DRIVE
INDIANAPOLIS IN 46256
11995-49 Fees
SUSAN DIANE KESSLER
5121 BROADWAY
INDIANAPOLIS IN 46205
26860-49 CLE, Fees
ASHISH KHANNA
350 N. MERIDIAN ST. # 806
INDIANAPOLIS IN 46204
17067-49 Fees
VANEETA MARKAND KUMAR
7466 PERRIER DRIVE
INDIANAPOLIS IN 46278
8694-29 CLE
DAN SPENCER LARUE
6223 CENTRAL AVENUE
INDIANAPOLIS IN 46220
25899-49 CLE, Fees
MEGHAN UZZI LEHNER
255 NORTH ALABAMA STREET
INDIANAPOLIS IN 46204
15640-49 CLE
DAVID ELLIS LEWIS
120 EAST MARKET STREET
SUITE 910
INDIANAPOLIS IN 46204
*429
9099-49 Fees
MARK STEELE MAXWELL
5906 E. 54TH PLACE
INDIANAPOLIS IN 46226
22170-49 CLE
JOANNE COLLEEN MCANLIS
10040 DEER RUN CIR.
FISHERS IN 46037
13715-49 Fees
RICHARD WAYNE MCMINN
150 EAST MARKET STREET
SUITE 200
INDIANAPOLIS IN 46204
9861-49 Fees
KEVIN MICHAEL MCSHANE
235 NORTH DELAWARE
INDIANAPOLIS IN 46204
22483-49 Fees
MARC JOSEF MCCARTHY MOSS
47 SOUTH MERIDIAN STREET
SUITE 400
INDIANAPOLIS IN 46204
18421-29 CLE
LINDLEY RICHARD MYERS
100 NORTH SENATE AVENUE
IGCN, ROOM N-501
INDIANAPOLIS IN 46204
25412-49 Fees
TIFFANY DANIELLE PRESLEY
7024 BLUFFRIDGE WAY
INDIANAPOLIS IN 46278
18117-49 CLE
MICHAEL RABINOWITCH
ONE INDIANA SQUARE
SUITE 1800
INDIANAPOLIS IN 46204
25961-49 CLE
KATHLEEN RAVOTTI
4545 N. PENNSYLVANIA
INDIANAPOLIS IN 46205
11650-49 CLE
LINDA REDDINGTON
8400 NORTHWEST BOULEVARD
INDIANAPOLIS IN 46278
5940-49 CLE
MARION ORVILLE REDSTONE
1912 WOODLAWN AVENUE
INDIANAPOLIS IN 46203
18498-49 Fees
LEONARDO DA VINCI ROBINSON
3221 BABSON COURT
INDIANAPOLIS IN 46268
22012-53 CLE, Fees
LEIGIA RENEE ROSALES
513 SOUTH SHERMAN DRIVE
INDIANAPOLIS IN 46203
15963-49 CLE
PETER HALE ROSENTHAL
151 NORTH DELAWARE STREET
*430
SUITE 715
INDIANAPOLIS IN 46204
12076-49 CLE
DARROLYN ANNE ROSS
5645 N. ILLINOIS STREET
INDIANAPOLIS IN 46208
227-49 Fees
FRED DOUGLAS SCOTT JR
55 MONUMENT CIRCLE
SUITE 814
INDIANAPOLIS IN 46204
25953-49 Fees
JOHN CHRISTOPHER SLATTEN
2122 N. NEW JERSEY STREET
INDIANAPOLIS IN 46202
23995-29 CLE
OCTAVIA FLORENCE SNULLIGAN
143 EAST MARKET STREET
INDIANAPOLIS IN 46204
17147-53 CLE
ROBBIN GEORGE STEWART
P.O. BOX 29164
CUMBERLAND IN 46229
17112-30 CLE
LAWRENCE EDWARD STRODTMAN
384 BUCK CREEK ROAD
INDIANAPOLIS IN 46229
1074-49 Fees
JOHN EDWIN THRASHER
818 CHAPELWOOD BLVD.
INDIANAPOLIS IN 46214
23171-53 CLE
JASON WAYNE TOLLIVER
201 SOUTH SHELBY STREET
INDIANAPOLIS IN 46202
26998-49 Fees
CHRISTINE MARIE TRENT
156 E. MARKET STREET
SUITE 200
INDIANAPOLIS IN 46204
27483-49 Fees
JOHN MICHAEL VASUTA
310 EAST 96TH STREET
INDIANAPOLIS IN 46240
1184-49 CLE
THOMAS JOSEPH WERNER
6430 GREEN LEAVES ROAD
INDIANAPOLIS IN 46220
1225-49 CLE, Fees
WILLIAM A. WICK
251 EAST OHIO STREET
INDIANAPOLIS IN 46204
25890-49 Fees
AMANDA LYNN YONALLY
8900 KEYSTONE CROSSING
SUITE 520
INDIANAPOLIS IN 46240
Marshall County
2994-50 CLE
*431
ROY DONALD BURBRINK
P.O. BOX 671
PLYMOUTH IN 46563
3213-50 CLE, Fees
HON EUGENE NELSON CHIPMAN
SR
9010 SR 17
PLYMOUTH IN 46563
Monroe County
16401-53 Fees
DONALD WAYNE FRANCIS JR
ATTORNEY AT LAW
701 NORTH WALNUT STREET
BLOOMINGTON IN 47404
26223-53 CLE
SPENCER FIELD GOODSON
1327 EAST FIRST STREET
BLOOMINGTON IN 47401
8261-49 CLE
SHARON LYNNE GROEGER
301 NORTH COLLEGE AVENUE
ROOM 211
BLOOMINGTON IN 47404
18387-53 Fees
JOHN CHRISTIE HUNTINGTON
1532 CLAIRMONT PLACE
BLOOMINGTON IN 47401
17408-53 Fees
DEBORAH SUZANNE DAVIS KUBLEY
6370 EAST STATE ROAD 45
BLOOMINGTON IN 47408
10239-49 Fees
MARTIN ARTHUR MCCRORY
2702 FORRESTER STREET
BLOOMINGTON IN 47401
9341-53 Fees
BETTY KOWALSKI MINTZ
914 E. UNIVERSITY STREET
BLOOMINGTON IN 47401
10662-53 Fees
D.L. POER
POER LAW OFFICE
737 SOUTH DEER TRACE
BLOOMINGTON IN 47404
11304-53 Fees
THERESA ANN RIESS
1169 W. 2ND STREET
BLOOMINGTON IN 47403
26640-53 Fees
CHAD AARON WEEKS
929 WOODBRIDGE DRIVE
BLOOMINGTON IN 47408
Montgomery County
15987-49 CLE, Fees
JIMMIE DON BOWLIN JR
134 WEST MAIN STREET
CRAWFORDSVILLE IN 47933
3359-54 CLE
ROBERT LEE COOLEY
*432
1314 W. MARKET ST.
CRAWFORDSVILLE IN 47933
Morgan County
18997-55 Fees
DAVID BRIAN ALLEN
409 E. COLUMBUS STREET
MARTINSVILLE IN 46151
Perry County
7598-62 Fees
NORMAN EDWARD HAY
201 EAST 7TH STREET
CANNELTON IN 47520
Porter County
26740-45 CLE
GENEVA OLIVIA BROWN
SCHOOL OF LAW
656 GREENWICH STREET
VALPARAISO IN 46383
5488-46 CLE
JAMES LYONS KINGSLAND
208 HUEGLI HALL
VALPARAISO UNIVERSITY
VALPARAISO IN 46383
9903-64 Fees
LESTER CHARLES LUKMANN III
107 BROADWAY
CHESTERTON IN 46304
14048-49 Fees
DAVID RUSSELL PHILLIPS
2803 BOILERMAKER COURT
SUITE ID
VALPARAISO IN 46383
25424-64 CLE
JOHN CHRISTOPHER PHILLIPS
290 STREAMWOOD DRIVE
VALPARAISO IN 46383
24666-64 CLE
KRISTIN JOY COLLINS RICHARDSON
205 WOODSIDE LANE
VALPARAISO IN 46385
25792-64 CLE
OTTO JOSEPH SHRAGAL
2900 BLUE GROUSE STREET
VALPARAISO IN 46383
16576-64 Fees
MICHAEL STEVEN STRAUBEL
VALPARAISO UNIVERSITY
SCHOOL OF LAW
VALPARAISO IN 46383
743-45 CLE
FREDERICK MORGAN STULTS III
304 CALUMET AVENUE
VALPARAISO IN 46383
Posey County
9442-65 CLE
THOMAS GENTRY MCCLELLAN
P.O. BOX 664
329 E. FOURTH ST.
MT. VERNON IN 47620
*433
Pulaski County
19618-66 Fees
MARY CATHRYN WELKER
P.O. BOX 440
WINAMAC IN 46996
Putnam County
26036-67 Fees
JAMES W. ENSLEY
207 NORTHWOOD BOULEVARD
GREENCASTLE IN 46135
13789-49 CLE
SIDNEY JAMES TONGRET
109 W. WASHINGTON ST.
P.O. BOX 627
GREENCASTLE IN 46135
St. Joseph County
11143-71 CLE
GREGORY KARYL BLANFORD
922 EAST WAYNE STREET
SUITE 200
SOUTH BEND IN 46617
24523-71 CLE
PATRICK GEORGE BOULAC
50580 MOHAWK DRIVE
GRANGER IN 46530
22711-71 Fees
MICHAEL SHANE CONNELL
826 FOREST AVENUE
SOUTH BEND IN 46616
26695-71 CLE
JESSICA A. FETTE
400 LINCOLNWAY EAST
P.O. BOX 583
MISHAWAKA IN 46546
22413-71 CLE
SUSAN TOMMYE JOHNSON
P.O. BOX 596
GRANGER IN 46530
27235-53 Fees
MARK WILLIAM MANCHAK
51093 WOODCLIFF COURT
GRANGER IN 46530
16870-71 Fees
RODNEY PAUL SNIADECKI
620 SOUTH IRONWOOD DR.
MISHAWAKA IN 46544
464-71 Fees
MICHAEL J. STEPANEK JR
1908 E. SOUTHERN VIEW DR.
SOUTH BEND IN 46614
1060-20 Fees
CLIFFORD R. WILLIAMS
202 NORTH ELDER STREET
MISHAWAKA IN 46544
Scott County
5455-72 Fees
JAMES RICKY KILBURN
P.O. BOX 99
AUSTIN IN 47102
*434
Starke County
27036-89 Fees
NICHOLAS ALLEN BOURFF
54 EAST WASHINGTON
KNOX IN 46534
Sullivan County
22411-77 CLE, Fees
JEFFREY R. JOHNSON
P.O. BOX 311
SULLIVAN IN 47882
Tippecanoe County
7938-45 CLE, Fees
RONALD LEE HOPPES
P.O. BOX 771
LAFAYETTE IN 47902
9448-98 Fees
ALFRED EDWARD MCCLURE
210 MEIJER DRIVE
SUITE C
LAFAYETTE IN 47905
10316-53 Fees
FREDERICK SNYDER MEESSEN
P.O. BOX 484
LAFAYETTE IN 47901
14397-79 Fees
GRANT CLARK MITCHELL
10238 ELLER CREEK DRIVE
FISHERS IN 46038
20508-53 CLE
CHARLES ELLIOT OSMON
SE. 301 MAIN STREET
LAFAYETTE IN 47901
Union County
2265-98 CLE
GURSARAN SINGH SHOKER
COLLEGE CORNER LAW OFFICE
P.O. BOX 367
WEST COLLEGE CORNER IN 47003
Vanderburgh County
7013-82 CLE, Fees
GERALD G. FUCHS
NINTH & VINE STREETS
P.O. BOX 3216
EVANSVILLE IN 47731
25669-82 Fees
JULIA BELLE RIECKEN LANGERAK
399 S. ALVORD BLV.
EVANSVILLE IN 47714
26446-53 CLE
MATTHEW JAMES LATOWSKI
OLD NATIONAL PLACE
ONE MAIN ST., STE. 600
EVANSVILLE IN 47708
10305-82 CLE
ROBERT PAUL MUSGRAVE II
P.O. BOX 972
EVANSVILLE IN 47706
15241-82 CLE
MARY BETH PERDUE
*435
5011 WASHINGTON AVENUE
EVANSVILLE IN 47716
26552-82 CLE
TERRY J. RECORD
1611 CRYSTAL COURT
EVANSVILLE IN 47714
14939-82 Fees
TROY ALLEN REYNOLDS
JJB HILLIARD, WL LYONS
P.O. BOX 98
EVANSVILLE IN 47701
23150-53 CLE
MICHAEL GARY SMITH
P.O. BOX 3646
EVANSVILLE IN 47704
Vigo County
24797-84 Fees
TODD ALAN BERRY
401 EAST OHIO STREET
SUITE A-4
TERRE HAUTE IN 47807
Wayne County
19963-98 Fees
ROBERT C. MCCONNELL
155 SOUTH 20TH STREET
RICHMOND IN 47374
White County
1836-91 Fees
LUCILLE PIA UTTERMOHLEN
502 W. HARRISON STREET
P.O. BOX 278
MONTICELLO IN 47960
Out of State
3999-18 CLE
EDWIN ROBERT ACHESON JR
201 EAST 5TH STREET
CINCINNATI OH 45202
2324-98 Fees
JON WINSTON ACKERSON
2305 HURST BOURNE VILL. DR
SUITE 400
LOUISVILLE KY 40299
25228-45 CLE
SELMA SUSAN ADAD
816 NORTH LEAVITT # 3R
CHICAGO IL 60622
21479-76 CLE
EDWARD ALTON ANANIA
20319 NELLIE GAIL TR. LN.
KATY TX 77450
13918-49 CLE
MICHAEL JOSEPH ANDROVETT
8258 SAN BENITO WAY
DALLAS TX 75218
25242-45 CLE
DAVID EDWARD ARTMAN
415 NORTH LASALLE STREET
SUITE 402
CHICAGO IL 60610
*436
3672-49 Fees
CHARLES WILLIAM ASHBROOK
016/417W/PAT/6
2800 PLYMOUTH RD
ANN ARBOR MI 48105
18339-49 CLE
BETSY MCKEE AULT
12517 TIVERTON LANE
GLEN ALLEN VA 23059
27437-76 CLE, Fees
RAMI MAJED AWADALLAH
1300 EAST 9TH STREET
SUITE 1625
CLEVELAND OH 44114
23810-49 Fees
CANDACE KOLLEN AXLINE
17651 FRONDOSO DRIVE
SAN DIEGO CA 92128
24785-49 Fees
JACQUELINE CHARLENE AYERS
8001 EASTERN AVENUE # 301
SILVER SPRING MD 20910
17226-53 CLE
MARGARET BASS BAINES
7420 RIDGE ROAD
SPRINGFIELD VA 22153
26253-64 CLE, Fees
TIMOTHY DANIEL BARRETT
17320 OTTAWA AVENUE
SPRING LAKE MI 49456
24557-53 Fees
JENIFER JO BAUMANN
13782 ATWOOD AVENUE
ROSEMOUNT MN 55068
22274-17 Fees
DOUGLAS WESLEY BELLA
4N734 EAST BLUE LAKE CIR
SAINT CHARLES IL 60175
22186-46 Fees
MICHAEL ANGELO BIANCO
113 NORTH JORDAN STREET
APT. 403
ALEXANDRIA VA 22304
25484-71 Fees
SCOTT KAHMIL BIBB
2201 MILL ROAD # 211
ALEXANDRIA VA 22314
10959-49 Fees
JAMES WHITNEY BIBBINS
7640 SHELBORNE DRIVE
GRANITE BAY CA 95746
20030-98 CLE
PAUL JOSEPH BISHOP
716 WEST MAIN STREET
SUITE 300
LOUISVILLE KY 40202
16698-49 Fees
PAUL ANDREW BOKOTA
26300 LA ALAMEDA
*437
SUITE 100
MISSION VIEJO CA 92691
20800-49 CLE
BRIAN ALLEN BOLINGER
2997 LBJ FREEWAY
SUITE 225
DALLAS TX 75234
20040-49 Fees
DUANE JOSEPH BRESCIA
600 CONGRESS AVE.
#1600
AUSTIN TX 78701
26274-02 CLE
HEIDI LYNN BRIDEGAM
6484 E SETTLERS RUN RD.
#2
FLAGSTAFF AZ 86004
19024-49 CLE, Fees
JEANETTE MACLEOD BROOK
1200 SEVENTEENTH STREET
SUITE 2400
DENVER CO 80202
3604-98 CLE
SANFORD MICHAEL BROOK
SUITE 400
1601 BLAKE STREET
DENVER CO 80202
4337-98 CLE
DANIEL DALE BROWN
819 SHERMAN
DANVILLE IL 61832
20824-49 CLE
CHRISTOPHER LEE BUTZ
4020 COPPER VIEW
SUITE 225
TRAVERSE CITY MI 49684
22298-49 Fees
KARLA LEE CAMERON
2314 141 STREET E.
BRADENTON FL 34212
25184-10 Fees
SHAWN ELLIOTT CANTLEY
239 SOUTH 5TH STREET
SUITE 700
LOUISVILLE KY 40202
22169-07 Fees
JONATHAN GRANT CHANCE
33 S. QUEBEC ST.
SAN MATEO CA 94401
3831-98 Fees
KRISTINA M. CHAPEKIS
SUITE 1020
11 SOUTH LASALLE ST.
CHICAGO IL 60603
23901-71 CLE
CHRISTINE ELIZABETH CLARK
5037 N. DAMEN AVENUE
APT. 2
CHICAGO IL 60625
*438
24734-15 Fees
WILLIAM PATRICK COLEY II
9334 UNION CENTRE BLVD.
SUITE 200
WEST CHESTER OH 45069
16387-49 Fees
JONATHAN MICHAEL DAVIS
5580 VIA MIRA FLORES
NEW BURY PARK CA 91320
26333-10 Fees
JOSHUA WININSTER DAVIS
2100 LANCASHIRE AVENUE
LOUISVILLE KY 40205
14413-45 Fees
MICHAEL LOUIS DAVIS
2800 SHELLY LANE
AURORAAISO IL 60504
4830-71 Fees
MAUREEN O. DOWD
1101 EAST KNOX DRIVE
TUCSON AZ 85719
19781-45 CLE, Fees
PATRICK DENNIS DUFFY
30 N. LASALLE STREET
STE. 4300
CHICAGO IL 60602
17935-10 Fees
KEVIN TODD DUNCAN
ONE RIVERFRONT PLAZA
STE. 1950, 401 W. MAIN ST
LOUISVILLE KY 40202
25929-71 Fees
RYAN J. DWYER
8201 16TH STREET # 308
SILVER SPRINGS MD 20910
4700-98 Fees
MARK THOMAS DYKSTRA
1728 ARLINGTON STREET
SARASOTA FL 34239
6647-98 Fees
RICHARD JOE EBBINGHOUSE
THE KRESS BUILDING
301 19TH STREET NORTH
BIRMINGHAM AL 35203
23558-54 CLE
JEREMY JAMES EMMERT
504 EAST 6TH STREET
UNIT 202
LITTLE ROCK AR 72202
17312-53 CLE, Fees
SALLY ANN ENOCH
8 FORBES LANE
WINDHAM ME 04062
23917-15 CLE
NEIL FAIRWEATHER
4200 CAREW TOWER
441 VINE STREET
CINCINNATI OH 45202
21227-49 CLE
*439
WILLIAM HUNTER FALIN
THE HANNA BUILDING
1422 EUCLID AVE. STE. 630
CLEVELAND OH 44115
6780-98 CLE
MATTHEW ARTHUR FARNER
3395 BROSS ROAD
HASTINGS MI 49058
19793-49 CLE
DAVENE LEAH FINNEL
6552 BELL BLUFF AVENUE
SAN DIEGO CA 92119
15322-02 CLE
STEVEN JOEL FISHMAN
6TH FL. AT FORD FIELD
1901 ST. ANTOINE STREET
DETROIT MI 48226
11037-49 CLE
CARL ANTHONY FOREST
1801 CALIFORNIA STREET
SUITE 4900
DENVER CO 80202
12583-53 CLE
WILLIAM PETER FUGELSO
2360 MARS AVENUE
LAS CRUCES NM 88012
16254-92 CLE
JEFFREY LYNN GAGE
2 NORTH CENTRAL
PHOENIX AZ 85004
24839-53 Fees
NICOLE C. GAGNON
15 VELVET LANE
MYSTIC CT 06355
24602-10 Fees
PETER MARK GANNOTT
2501 MEADOW VALE COURT
LOUISVILLE KY 40242
21323-64 Fees
ALAN ROBERT GLOECKLE
461 CEDAR LANE
EAST MEADOW N.Y. 11554
26731-71 Fees
JEFFREY BROOKS HALL
297 HILLSWICK COURT
ATLANTA GA 30328
23817-02 Fees
TIMOTHY CHRISTOPHER HALL
1555 N. RIVER CENTER DR.
SUITE 202
MILWAUKEE WI 53212
24616-45 CLE
ROBERT EARL HARRINGTON III
180 NORTH WACKER DRIVE
THIRD FLOOR
CHICAGO IL 60604
20906-45 Fees
GLENN RUSSELL HARRIS
8345 FORESTVIEW COURT
*440
FRANKFORT IL 60423
26177-45 Fees
JUSTIN JEREMIAH HARRISON
330 NORTH WABASH AVENUE
IBM BUILDING, SUITE 3300
CHICAGO IL 60611
26403-49 Fees
SETH PAINE HASKELL
400 ONE FINANCIAL PLAZA
120 SOUTH 6TH STREET
MINNEAPOLIS MN 55402
25623-49 Fees
JENNIFER L. HATCHETT
275 E. MAIN STREET
6E-A
FRANKFORT KY 40621
12090-02 Fees
SCOTT KENDALL HEDEEN
P.O. BOX 2265
DOTHAN AL 36302
11761-71 Fees
BERNARD DWIGHT HENELY
21896 MASTERS CIRCLE
ESTERO FL 33928
8636-79 CLE
JEFFREY WAYNE HENSLEY
2980 MEADOW HILL DRIVE
CLEARWATER FL 33761
27155-50 CLE, Fees
JAMISON RYAN HERDRICH
2135 NORTH HOYNE # 2
CHICAGO IL 60647
26973-53 CLE
MICHAEL SCOTT HULT
439 KEONIANA STREET
APT. # 805
HONOLULU HI 96815
25319-49 CLE, Fees
KORY AKIN JACKSON
1599 NAPOLEON LANE
CINCINNATI OH 45240
23617-49 CLE, Fees
INDIA NEGRITA JEWELL
83 HIGHWOOD PLACE
LOUISVILLE KY 40206
5502-45 Fees
KATHLEEN MARIE KAHOE
UNITED STATES ATTORNEY
2100 JAMIESON AVE.
ALEXANDRIA VA 22314
25326-49 CLE
KEITH ALAN KARLSON
15 SPINNING WHEEL RD.
# 310
HINSDALE IL 60521
22631-89 Fees
GREGORY PAUL KAUFFMAN
208 RUDOLPH ROAD
NORTH BALTIMORE OH 45872
*441
26071-49 CLE
BRADLEY DENNIS KEATING
2975 W. BROAD STREET
COLUMBUS OH 43204
19437-53 Fees
JASON LORNE KENNEDY
SEARS TOWER 223 S. WACKER
SUITE 5500
CHICAGO IL 60606
5160-98 CLE, Fees
JAMES L. KERSHAW
P.O. BOX 1640
EUSTIS FL 32727
24728-49 Fees
ROBERT GERARD KILROY
2352 SILVER RIDGE DRIVE
RENO NV 89509
14013-49 CLE
JONATHAN HOWARD KLAPPER
2646 N.E. 9TH AVENUE
WILTON MANORS FL 33343
5572-02 Fees
RHEBA JESSICA STEVENS KNOX
8910 CROSSWIND CIRCLE
# 204
MONTGOMERY AL 36117
11795-98 Fees
JEANNE MARIE LAHRMAN
P.O. BOX 1077
CARLSBAD NM 88221
8755-71 CLE
BARBARA SUE L. LEHMAN
9515 SHEEHAN RD.
CENTERVILLE OH 45458
14021-22 CLE
MICHAEL JEROLD LEVY
200 SOUTH 7TH STREET
SUITE 303
LOUISVILLE KY 40202
19134-22 Fees
GREGORY ALLEN LINDSEY
1600 WHITTINGTON DRIVE
RALEIGH NC 27614
10015-02 Fees
VASIL CRAIG LITCHIN
P.O. BOX 1102
SOLANA BEACH CA 92075
16115-49 CLE
RICHARD LOISEAU
7680 UNIVERSAL BLVD.
SUITE 340
ORLANDO FL 32819
15495-64 CLE, Fees
TIMOTHY DAVID LUCERO
1515 UNIVERSITY DRIVE
SUITE 111
CORAL SPRINGS FL 33071
16117-18 CLE, Fees
RICHARD LEE LUDWICK
*442
55 GULLANE DRIVE
SLINGERLANDS N.Y. 12159
11245-98 Fees
MICHAEL NICHOLAS LYGNOS
115 SOUTH NEWPORT AVENUE
TAMPA FL 33606
9895-49 Fees
LARRY BEN LYTLE
1959 SOUTH POWER ROAD
# 103-448
MESA AZ 85206
22601-49 Fees
LACANDAS LARAE MALONE
17822 PINE COURT
CARSON CA 90746
15650-98 CLE
JERRY DARNELL MASSIE
14410 DANUBE LANE
MITCHELLVILLE MD 20721
19845-22 CLE
WILLIAM HARVEY MAY
THE EQUUS BUILDING
127 WEST MAIN STREET
LEXINGTON KY 40507
21018-53 Fees
JAMES EDWARD MCHIE JR.
576 MILL WOOD BLVD.
MARYSVILLE OH 43040
10183-49 Fees
WILLIAM RICHARD MCMASTER
1155 BELLA SPRINGS VIEW
# 512
CO. SPRINGS CO 80921
23352-64 CLE
DIANNA LYNN MEJIA
480 N.E. 30TH STREET
#1006
MIAMI FL 33137
26488-11 CLE
DEONE CAROLYN HAUGEN MERKEL
920 ROOSEVELT STREET
DUBUQUE IA 52001
9217-71 CLE
JAMES MICHAEL MILLER
120 S. BROADWAY
P.O. BOX 155
CASSOPOLIS MI 49031
10031-82 CLE
ROBERT COLVILLE MITCHELL JR
52 EAST GAY STREET
P.O. BOX 1008
COLUMBUS OH 43216
13785-02 Fees
KATHLEEN ANN MOCCIO
115 VALLEYVIEW PLACE
MINNEAPOLIS MN 55419
13044-98 Fees
ROY T. MONTGOMERY
833 STERLING DRIVE
*443
FOND DU LAC WI 54935
26503-49 CLE
BENJAMIN THOMAS MOORE
503 W FULLERTON PKWY
UNIT 1
CHICAGO IL 60614
9266-98 Fees
STEVEN CRAIG MORRISON
5104 SALEM RIDGE ROAD
HOLLY SPRINGS NC 27540
3968-79 Fees
JILL ANNICE HANDLEY MURPHY
4333 EDGEWOOD ROAD NE
CEDAR RAPIDS IA 52499
15515-49 Fees
RICHARD BRIAN MURPHY
8 KNOLLWOOD TERRACE
CHESTER NJ 07930
16150-10 Fees
MICHAEL O. MURRAY
P.O. BOX 9383
DAYTONA BEACH FL 32114
25585-29 CLE
GINA MARIE NILSON
124 POLK STREET
SPRING LAKE NC 28390
16286-49 CLE
JOHN EMERSON PARRISH
DISCOVERY DRIVE
KNERR BUILDING
SWIFTWATER PA 18370
13190-98 CLE
WILLIAM WALTER PEARSON
2 NORTH CENTRAL AVENUE
SUITE 2200
PHOENIX AZ 85004
21777-64 Fees
LISA ANNE PENLAND
1528 CEDAR DRIVE
ADEL IA 50003
16940-53 Fees
HARVEY GENE PHILLIPS II
1602 CHALLEN AVENUE
JACKSONVILLE FL 32205
12083-49 CLE
ROBERT KIRK PHILLIPS
650 CALIFORNIA STREET
10TH FLOOR
SAN FRANCISCO CA 94108
18116-31 Fees
PETER LOUIS QUEBBEMAN
6427 WEST HWY. 146
SUITE 5
CRESTWOOD KY 40014
22625-02 CLE
KRISTINE HANRATTY REED
527 NORTH WESTMINSTER ST.
P.O. BOX 100
WAYNESFIELD OH 45896
*444
15612-49 CLE
AMY FRANCES RESS
400 N. MCCLURG COURT 2713
CHICAGO IL 60611
23720-64 Fees
THOMAS PATRICK RILEY
1168 SOUTH PLYMOUTH CT
# 2NE
CHICAGO IL 60605
26110-39 Fees
HEATHER ELIZABETH ROCHET
4616 NORTHRIDGE CIRCLE
CRESTWOOD KY 40014
6194-10 CLE
CHARLES ALEXANDER ROSE
471 WEST MAIN STREET
SUITE 400
LOUISVILLE KY 40202
11833-98 Fees
MARTIN A. ROSEN
5600 BEE RIDGE ROAD # B
SARASOTA FL 34233
24370-82 CLE
SHAWN NATHANIEL ROUNTREE
506 TERRACE COVE WAY
ORLANDO FL 32828
6587-49 CLE
CHARLES ERIC RUSSELL
1419 BILTMORE COURT
COPPELL TX 75019
27-45 CLE
JEFFREY DAVID SALBERG
P.O. BOX 1299
PARK CITY UT 84060
17099-49 Fees
JEFFREY WAYNE SALMON
WELSH & KATZ, LTD, 22ND FL
120 S. RIVERSIDE PLAZA
CHICAGO IL 60606
18144-64 Fees
SUZANNA CHRISTINE SCHRADER
2123 NORTH 77TH COURT
ELMWOOD PARK IL 60707
18875-49 Fees
PAUL JAMES SCHUMACHER JR
300 BOYLSTON ST
UNIT 516
BOSTON MA 02116
19450-49 Fees
KEILA MONIQUE SELDERS
4410 MEADOWCOVE DRIVE
ROWLETT TX 75088
115-98 CLE
JOHN AMBROSE SHAHAN
536 EAST TARPON AVENUE
SUITE 3
TARPON SPRINGS FL 34689
26584-02 CLE
BRENT ALLAN SHELLEY
*445
19406 VAN AKEN BLVD.
APT. 102
SHAKER HEIGHTS OH 44122
21090-49 Fees
BRIAN SAMUEL SHORT
5400 RENAISSANCE TOWER
1201 ELM STREET
DALLAS TX 75270
2113-10 Fees
NADER G. SHUNNARAH
200 SOUTH FIFTH STREET
SUITE 5 NORTH
LOUISVILLE KY 40202
15848-49 Fees
ERIC THOMAS SIMONSEN
17060 EAST COLIMA ROAD
#243
HACIENDA HTS. CA 9174
16515-49 CLE, Fees
DENNIS CHARLES SKARVAN
100 NE ADAMS STREET
PEORIA IL 61629
25458-49 CLE
RYAN WAYNE SNYDER
211 SYLVAN DRIVE
DECATUR IL 62521
14377-71 Fees
DAVID BARRY SOSIN
SUITE 300
11800 SOUTH 75TH AVE.
PALOS HEIGHTS IL 60463
16309-29 Fees
ALLEN LEROY SPIKER
6901 DODGE STREET
SUITE 107
OMAHA NE 68132
457-98 Fees
ROBERT PHILLIP STEELE
P.O. BOX 7188
MADISON WI 53707
738-98 CLE
STANLEY A. STRZELECKI JR
6446 W. 127TH ST.
PALOS HEIGHTS IL 60463
19588-79 Fees
MALINDA L. SUSALLA
ONE MIRANOVA PLACE
#825
COLUMBUS OH 43215
13903-71 CLE
DAVID PATRICK TAYLOR
P.O. BOX 433
69001 M-62
EDWARDSBURG MI 49112
17079-64 Fees
TERRI M. TEGTMAN
2139 ALLEGRE CIRCLE
#102
NAPERVILLE IL 60563
*446
20550-64 Fees
LORI CRISTINE THEILEN
167 NORTH ILLINOIS
SPRINGFIELD IL 62702
15087-10 Fees
CHARLES LEE TRIPLETT
1000 DEVON CT.
GOSHEN KY 40026
2062-71 Fees
JOHN PHILIP TUSKEY
AMER. CNT. FOR LAW & JUST
1000 REGENT UNIV. DR.
VIRGINIA BEACH VA 23464
2206-98 Fees
ANN LOUISE VANDERLAAN
38505 WOODWARD AVE.
STE. 2300
BLOOMFIELD HILL MI 48304
14985-49 CLE
LAM QUANG VU
18445 AMISTAD STREET
FOUNTAIN VALLEY CA 92708
19916-49 CLE, Fees
ELAINE WATERHOUSE WILSON
555 WEST MADISON STREET
APT. 01-3102
CHICAGO IL 60661
21881-64 CLE
DEBRAJO WYSONG
20 NORTH MICHIGAN
SUITE 300
CHICAGO IL 60602
1417-79 Fees
STEPHEN EDWARD YEAGER
1950 RIVERVIEW TOWER
900 SOUTH GAY STREET
KNOXVILLE TN 37902
19407-49 Fees
JUNE GRACE YOUNG
11 DOS ENCINAS
ORINDA CA 94563
18487-45 CLE
JOHN WALTER ZIELINSKI
118 BROOKSHIRE COURT
WINTER SPRINGS FL 32708